Citation Nr: 1822051	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-24 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable rating for hypertension.

2.  Entitlement to an initial compensable rating for erectile dysfunction.

3.  Entitlement to an initial compensable rating prior to October 27, 2016, and in excess of 10 percent thereafter, for cervical spine degenerative arthritis.

4.  Entitlement to service connection for Achilles tendonitis.


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1987 to January 1988 and June 1989 to August 2011.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction over the appeal is now with the RO in Atlanta, Georgia.

In January 2018, the RO increased the Veteran's rating for his cervical spine disability to 10 percent as of October 27, 2016.  Since the RO did not assign the maximum disability rating possible, the appeal for a higher disability rating remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (noting that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has appealed the initial ratings assigned for hypertension, erectile dysfunction, and cervical spine degenerative arthritis.  Additionally, he is seeking service connection for Achilles tendonitis.  The Board finds that all of these claims need to be remanded.  

In February 2018, the Veteran asserted to VA that Central-Alabama VA Medical Center has outstanding treatment records between November 7, 2010, and November 30, 2012, which are relevant to the Veteran's claims.  In early March, VA noted that it located the treatment records and stated that they could be accessed by searching CAPRI or VISTA Imaging.  Unfortunately, the Board does not have access to CAPRI or VISTA Imaging.  Additionally, the records need to be attached to the Veteran's claims file to ensure a complete record in the possibility of a further appeal.  Therefore, this appeal must be remanded to obtain the outstanding records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records from the VA Medical Center in Alabama between November 7, 2010, and November 30, 2012.  Additionally, obtain updated treatment records from any VA facility from which the Veteran has received treatment.  If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit them.  

2.  Following any additional indicated development, the AOJ should review the claims file, to include the records cited by the Veteran, and adjudicate the Veteran's claims on appeal.  If any benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
DAVID GRATZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


